Affirming.
Henry Stepp brought this action against the Black Log Lumber Company to recover damages for breach of a contract to cut and haul timber. From a judgment in his favor for $700.00 the defendant has appealed.
As the case is here without a bill of exceptions, it will be presumed that the evidence and the instructions authorized the verdict, and the sufficiency of the pleadings *Page 391 
is the only question that may be reviewed. Tyler v. Woerner,158 Ky. 710, 166 S.W. 178.
The petition sets out the contract, its breach by appellant, and the amount of damages claimed. While it may be somewhat indefinite and uncertain, the omissions are not such as to render it fatally defective, in view of the rule that after verdict all ambiguities and uncertainties in pleadings will be liberally construed for the purpose of upholding the verdict. Worthley's Admr. v. Hammond, 13 Bush 510.
Judgment affirmed.